Exhibit 99.1 MARTEN TRANSPORT ANNOUNCES SECOND QUARTER RESULTS MONDOVI, Wis., July 20, 2017 (GLOBE NEWSWIRE) – Marten Transport, Ltd. (Nasdaq/GS:MRTN) today reported a 7.2% increase in net income to $9.1 million, or 17 cents per diluted share, for the second quarter ended June 30, 2017, from $8.5 million, or 16 cents per diluted share, for the second quarter of 2016. Net income increased 3.8% to $17.4 million, or 32 cents per diluted share, for the first six months of 2017 from $16.7 million, or 31 cents per diluted share, for the 2016 six-month period. Operating revenue increased to $171.5 million for the second quarter of 2017 from $166.1 million for the second quarter of 2016, and increased to $344.7 million for the first six months of 2017 from $328.0 million for the 2016 six-month period. Operating revenue, net of fuel surcharges, improved 2.0% to $155.9 million for the 2017 quarter from $152.9 million for the 2016 quarter, and improved 2.5% to $312.5 million for the 2017 six-month period from $304.8 million for the 2016 six-month period. Fuel surcharge revenue increased to $15.6 million for the 2017 quarter from $13.2 million for the 2016 quarter, and increased to $32.2 million for the first six months of 2017 from $23.3 million for the 2016 six-month period. Operating expenses as a percentage of operating revenue improved to 90.9% for the second quarter of 2017 from 91.1% for the second quarter of 2016. Operating expenses as a percentage of operating revenue, with both amounts net of fuel surcharges, improved to 90 .0% for the second quarter of 2017 from 90.3% for the second quarter of 2016. Operating expenses as a percentage of operating revenue was 91.4% for the 2017 six-month period and 91.2% for the 2016 six-month period. Operating expenses as a percentage of operating revenue, with both amounts net of fuel surcharges, was 90.6% for the 2017 six-month period and 90.5% for the 2016 six-month period. Chairman and Chief Executive Officer Randolph L. Marten said, “We are encouraged by our growth in revenue and profitability driven by our continued disciplined execution of Marten’s unique multifaceted business model. Excluding the one-time facility disposition gain in our first quarter of 2015, we earned the highest net income in our history in this quarter and achieved our best operating ratio, net of fuel surcharges, over the last ten quarters. With our dedicated and experienced workforce and our diversified transportation service solutions, we are confident in our ability to capitalize on further profitable growth opportunities across all of our business units.” On July 7, 2017, we effected a five-for-three stock split of our common stock, $.01 par value, in the form of a 66 ⅔% stock dividend. Our consolidated condensed financial statements have been adjusted to give retroactive effect to the stock split for all periods presented. Marten Transport, with headquarters in Mondovi, Wis., is one of the leading temperature-sensitive truckload carriers in the United States, specializing in transporting and distributing food and other consumer packaged goods that require a temperature-controlled or insulated environment. Marten’s dry freight services are expanding, with 933 dry trailers operating as of June 30, 2017. Marten offers service in the United States, Canada and Mexico, concentrating on expedited movements for high-volume customers. Marten’s common stock is traded on the Nasdaq Global Select Market under the symbol MRTN. This press release contains certain statements that may be considered forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. These statements include our discussion of the Company’s prospects for future growth and by their nature involve substantial risks and uncertainties, and actual results may differ materially from those expressed in such forward-looking statements. Important factors known to the Company that could cause actual results to differ materially from those discussed in the forward-looking statements are discussed in Item 1A of the Company’s Annual Report on Form 10-K for the year ended December 31, 2016. The Company undertakes no obligation to correct or update any forward-looking statements, whether as a result of new information, future events or otherwise. CONTACTS: Tim Kohl, President, and Jim Hinnendael, Executive Vice President and Chief Financial Officer, of Marten Transport, Ltd., 715-926-4216. MARTEN TRANSPORT, LTD. CONSOLIDATED CONDENSED BALANCE SHEETS (Unaudited) June 30, December 31, (In thousands, except share information) ASSETS Current assets: Cash and cash equivalents $ $ Receivables: Trade, net Other Prepaid expenses and other Total current assets Property and equipment: Revenue equipment, buildings and land, office equipment and other Accumulated depreciation ) ) Net property and equipment Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable and accrued liabilities $ $ Insurance and claims accruals Total current liabilities Long-term debt - Deferred income taxes Total liabilities Stockholders’ equity: Preferred stock, $.01 par value per share; 2,000,000 shares authorized; no shares issued and outstanding - - Common stock, $.01 par value per share; 96,000,000 shares authorized; 54,514,421 shares at June 30, 2017, and 54,391,525 shares at December 31, 2016, issued and outstanding Additional paid-in capital Retained earnings Total stockholders’ equity Total liabilities and stockholders’ equity $ $ MARTEN TRANSPORT, LTD. CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS (Unaudited) Three Months Six Months Ended June 30, Ended June 30, (In thousands, except per share information) Operating revenue $ Operating expenses (income): Salaries, wages and benefits Purchased transportation Fuel and fuel taxes Supplies and maintenance Depreciation Operating taxes and licenses Insurance and claims Communications and utilities Gain on disposition of revenue equipment ) Other Total operating expenses Operating income Other Income before income taxes Provision for income taxes Net income $ Basic earnings per common share $ Diluted earnings per common share $ Dividends declared per common share $ MARTEN TRANSPORT, LTD. SEGMENT INFORMATION (Unaudited) Dollar Percentage Change Change Three Months Three Months Three Months Ended Ended Ended June 30, June 30, June 30, (Dollars in thousands) 2017 vs. 2016 2017 vs. 2016 Operating revenue: Truckload revenue, net of fuel surcharge revenue $ $ $ ) )% Truckload fuel surcharge revenue Total Truckload revenue Dedicated revenue, net of fuel surcharge revenue Dedicated fuel surcharge revenue Total Dedicated revenue Intermodal revenue, net of fuel surcharge revenue Intermodal fuel surcharge revenue Total Intermodal revenue Brokerage revenue Total operating revenue $ $ $ % Operating income: Truckload $ $ $ % Dedicated ) ) Intermodal Brokerage 75 Total operating income $ $ $ % Operating ratio: Truckload % % Dedicated Intermodal Brokerage Consolidated operating ratio % % MARTEN TRANSPORT, LTD. SEGMENT INFORMATION (Unaudited) Dollar Percentage Change Change Six Months Six Months Six Months Ended Ended Ended June 30, June 30, June 30, (Dollars in thousands) 2017 vs. 2016 2017 vs. 2016 Operating revenue: Truckload revenue, net of fuel surcharge revenue $ $ $ % Truckload fuel surcharge revenue Total Truckload revenue Dedicated revenue, net of fuel surcharge revenue Dedicated fuel surcharge revenue Total Dedicated revenue Intermodal revenue, net of fuel surcharge revenue Intermodal fuel surcharge revenue Total Intermodal revenue Brokerage revenue Total operating revenue $ $ $ % Operating income: Truckload $ $ $ ) )% Dedicated Intermodal Brokerage Total operating income $ $ $ % Operating ratio: Truckload % % Dedicated Intermodal Brokerage Consolidated operating ratio % % MARTEN TRANSPORT, LTD. OPERATING STATISTICS (Unaudited) Three Months Six Months Ended June 30, Ended June 30, Truckload Segment: Revenue (in thousands) $ Average revenue, net of fuel surcharges, per tractor per week(1) $ Average tractors(1) Average miles per trip Non-revenue miles percentage(2) % Total miles (in thousands) Dedicated Segment: Revenue (in thousands) $ Average revenue, net of fuel surcharges, per tractor per week(1) $ Average tractors(1) Average miles per trip Non-revenue miles percentage(2) % Total miles (in thousands) Intermodal Segment: Revenue (in thousands) $ Loads Average tractors 81 77 79 77 Brokerage Segment: Revenue (in thousands) $ Loads 11,578 24,932 At June 30, 2017 and June 30, 2016: Total tractors(1) Average age of company tractors (in years) Total trailers Average age of company trailers (in years) Ratio of trailers to tractors(1) Three Months Six Months Ended June 30, Ended June 30, (In thousands) Net cash provided by operating activities $ Net cash (used for) investing activities ) Net cash provided by (used for) financing activities ) ) ) Weighted average shares outstanding: Basic Diluted 54,802 54,772 Includes tractors driven by both company-employed drivers and independent contractors. Independent contractors provided 63 and 77 tractors as of June 30, 2017 and 2016, respectively. Represents the percentage of miles for which the company is not compensated.
